Citation Nr: 0807665	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for pseudofolliculitis 
barbae, currently assigned a 10 percent evaluation.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to increased ratings for bilateral plantar 
fasciitis, currently assigned a 10 percent evaluation for 
each foot.

5.  Entitlement to an increased rating for left 
patellofemoral syndrome, currently assigned a 10 percent 
evaluation.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for arthritis of both 
feet.  

8.  Entitlement to service connection for arthritis of the 
left knee.  

REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1977 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which denied service connection for an acquired 
psychiatric disability and bilateral hearing loss, and 
granted service connection for pseudofolliculitis barbae, 
rated noncompensably disabling.  In March 2005, the rating 
for pseudofolliculitis barbae was increased to 10 percent, 
effective the same date as the grant of service connection in 
July 2003.  That issue remains on appeal, as a grant of less 
than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states he is satisfied 
with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 
(1993).  He failed to report for a Travel Board hearing 
scheduled in December 2007.

The issues numbered 2 through 8 on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Since the effective date of service connection, 
pseudofolliculitis barbae has been manifested by non-
disfiguring pseudofolliculitis barbae covering less than 20 
percent of the exposed or total body area, and which has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for more than 6 weeks during any year 
during the appeal period.  


CONCLUSION OF LAW

Since the effective date of service connection, the criteria 
for evaluation in excess of 10 percent for pseudofolliculitis 
barbae have not been met for any distinct period of time.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118; Diagnostic 
Code 7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection for pseudofolliculitis barbae was granted 
in a May 2004 rating decision, with a noncompensable rating 
assigned at that time, effective the date his claim for 
service connection was received in July 2003.  In a March 
2005 rating decision, he was granted a 10 percent rating for 
the condition, effective in July 2003.  The veteran claims 
that he should be awarded a higher rating for his service-
connected pseudofolliculitis barbae.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from the July 2003 date of 
claim to the date of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending, staged ratings may 
be assigned.  Id.  

The rating schedule does not include a diagnostic code for 
pseudofolliculitis barbae.  For skin conditions such as 
dermatophytosis, benign skin neoplasm, infections of the 
skin, the skin condition will be rated as disfigurement of 
the head, face, or neck; scars; or dermatitis, depending upon 
the predominant disability, or upon impairment of function.  
See 38 C.F.R. § 4.118.  

The RO rated the veteran's condition based on the criteria 
for dermatitis, which provide that dermatitis or eczema which 
covers less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, with no more than topical 
therapy required during the past 12-month period warrants a 
noncompensable rating.  Dermatitis or eczema which covers at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; where intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for a total duration of less than six weeks during 
the past 12-month period, warrants an evaluation of 10 
percent.  Dermatitis or eczema which covers 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period, warrants an evaluation of 30 
percent.  Dermatitis or eczema which covers more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period, 
warrants an evaluation of 60 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is in 
receipt of a 10 percent rating for pseudofolliculitis barbae, 
in order for a higher rating based on the criteria for 
dermatitis, the symptoms must more nearly approximate the 
criteria for a 30 percent rating, specifically, skin symptoms 
which cover 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or which has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period.  See 38 C.F.R. § 4.118, 
Code 7806.  

On a VA examination in November 2006, the examiner noted two 
small patches of irritation at the corners of the mouth, as 
well as a few small (less than 1 mm) sized papules along the 
mandible, anterior neck, and submandibular areas, which the 
examiner said accounted for approximately 10 percent of the 
exposed areas, and 1 percent of the entire body.  Although it 
was noted that there was no flare-up at that time, similar 
findings were noted on a VA examination in February 2005. 

According to a VA dermatology outpatient treatment record 
dated in August 2004, the veteran reported that his skin 
condition was exacerbated at that time.  On examination, the 
moustache, cheeks, and chin areas were hyperpigmented with 
multiple 3-mm flesh-colored papules and prominent follicular 
openings, with four 1-2 mm pustules in the chin area.  The 
treatment provider did not estimate the percentage of exposed 
surface affected at that time.  However, while the moustache, 
cheek, and chin areas were affected on this occasion, there 
was no indication of manifestations in the remainder of the 
jaw area (mandible), beneath the jaw (submandible), or neck, 
as were shown on the November 2006 examination.  
Additionally, while this was an exacerbation, the evidence 
does not show exacerbations in a cyclical or other regular, 
repeating pattern.  See Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) (examinations for diseases with cyclical 
manifestations should be conducted during the active stage of 
the disease, to the extent possible).  Instead, according to 
the veteran's history reported on the examinations, he was 
able to control the symptoms if he shaved no more often than 
every three to four weeks.  Moreover, he had shaved just 
prior to the February 2005 and November 2006 examinations, 
but no flares were detected on examination.  

The use of intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs has also not 
been shown.  Although a statement from a VA dermatology 
clinic, dated in September 2003, noted that he was currently 
being treated with medication, the actual dermatology clinic 
record shows that only topical medications were prescribed at 
that time.  In August 2004, he said that while he had 
previously taken tetracycline, he had stopped because he had 
not noticed any improvement with medication.  No systemic 
medications have been used since then, and no specific 
reference to systemic corticosteroids or other 
immunosuppressive drugs has been made.  Thus, such 
medications were not required for a period of at least six 
weeks during any year in the appeal period.  

Alternatively, the veteran's condition may be evaluated based 
on disfigurement.  For a higher rating based on disfiguring 
scars of the head, face, or neck, the rating schedule defines 
eight characteristics of disfigurement, including skin hypo-
or hyper-pigmented in an area exceeding six square inches.  
38 C.F.R. § 4.118, DC 7800, Note 1 (2007).  For disfigurement 
of the head, face, or neck with one characteristic of 
disfigurement an evaluation of 10 percent is warranted.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of features or paired sets features, defined as 
the nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips, or with to or three 
characteristics of disfigurement, a 30 percent rating is 
warranted.  38 C.F.R. § 4.118, DC 7800.  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  38 C.F.R. 
§ 4.118, DC 7800.

The veteran's pseudofolliculitis barbae is present on an 
exposed area, but has not been shown to have resulted in 
disfiguring scarring.  Indeed, while the veteran feels it 
makes him less attractive, he has not contended that it is 
disfiguring.  On the VA examination in November 2006, he said 
that he experienced some scaling, but denied that the 
condition was disfiguring.  While a statement from a VA 
dermatology clinic in September 2003 noted that 
pseudofolliculitis barbae was a chronic, scarring disease of 
hair follicles on the face, the actual treatment record 
showed lesions primarily distributed over the cheeks and 
chin, with less involvement of the neck.  He had prominent 
follicular ostia and hyperpigmentation, with no pustular 
lesions noted at that time.  The VA examination the following 
month, in October 2003, noted only several small papules over 
the cheeks and neck, without pustules, vesicles, crusting, or 
exfoliation.  Significantly, he did not have scarring from 
past flares.  The examinations in February 2005 and November 
2006 specifically noted that there was no disfigurement.  
Thus, a higher rating based on disfiguring scars is not 
warranted.

When seen during the one documented exacerbation in August 
2004, the veteran said he had been shaving more while looking 
for a job.  At that time, his beard hair was about 2-3 mm 
long.  On the February 2005 examination, he said that he felt 
that the condition harmed his ability to gain employment.  
However, in November 2006, he denied any affect on his 
ability to work or attend school, and the evidence does not 
otherwise show any impact other than his subjective concern 
noted on that one occasion.  Further, as noted above, the 
condition is not disfiguring.

In view of these factors, the disability picture does not 
more nearly approximate the criteria for the next higher 
rating of 30 percent, based on the skin manifestations rated 
analogously to dermatitis, or based on disfiguring scars of 
the head, face, or neck.  The evidence establishes that his 
symptoms are contemplated by the 10 percent rating currently 
in effect.  There are no distinct periods of time during 
which a higher rating is warranted.  The preponderance of the 
evidence is against the claim; the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); 38 C.F.R. § 4.7; see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

However, this is an initial rating case, and the Federal 
Circuit Court has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in October 2006, the veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  He 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although he was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  

The criteria for rating skin conditions does not contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See 38 C.F.R. § 4.118.  
Earlier, in the March 2005 statement of the case, the veteran 
had been provided with the specific rating criteria for each 
potential rating from 0 percent to 100 percent for the 
diagnostic code under which his condition was rated.  
Cumulatively, the veteran was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying the rating 
schedule, and provided with examples of pertinent medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation.  

In the October 2006 letter, the RO advised the claimant of 
his and VA's respective duties for obtaining different types 
of evidence, and told him to provide any relevant evidence in 
his possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In March 2006, he was provided 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
not provided prior to the initial adjudication, the issue was 
readjudicated subsequent to the October 2006 notice letter in 
an April 2007 supplemental statement of the case.  Thus, the 
timing defect was cured by a subsequent readjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   


With respect to the duty to assist, the veteran's pertinent 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO certified 
that VA medical records dated from 1989 to 1991 were 
unavailable, but these records would not assist in assessing 
the current level of impairment.  The RO also certified that 
SSA records were unavailable, but the veteran has not 
referred to any such records, or to a claim for SSA 
disability benefits.  Service medical records have been 
obtained, as well as VA medical records dated from 1992 to 
2006.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  Appropriate VA 
examinations were provided in October 2003, February 2005, 
and November 2006.  There is no evidence, lay or medical, 
indicating that there has been a material change in the 
service-connected pseudofolliculitis barbae since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The VA 
examinations were thorough, and, in conjunction with the 
other evidence of record, provide an adequate basis for a 
decision.  He failed to report for a Travel Board hearing 
scheduled in December 2007.  He has not identified any 
medical or other evidence which has not been obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

For the time period from July 2003 to the present, an 
evaluation in excess of 10 percent for pseudofolliculitis 
barbae is denied.


REMAND

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disability, the Board 
notes that although the statement of the case was furnished 
in March 2005, the substantive appeal was not received until 
September 2006.  However, the RO accepted the substantive 
appeal as timely, and the Board does likewise.  See Marsh v. 
Nicholson, 19 Vet. App. 381 (2005) (RO acceptance of a notice 
of disagreement as timely created a presumption of 
timeliness).  In this regard, the RO provided a written 
statement in September 2006, explaining that at the time of 
the statement of the case, the RO also developed for 
additional evidence, and this additional evidence 
necessitated a supplemental statement of the case (SSOC), 
which provided the veteran with an additional 60 days to file 
a substantive appeal.  See 38 C.F.R. § 20.302(b) (2007).  The 
Board also notes returned mail due to changes of address 
during the relevant time period, as well as the veteran's 
prompt response to the September 2006 SSOC, in support of a 
decision to accept the substantive appeal as timely.

However, as to this issue, as well as the issue of 
entitlement to service connection for bilateral hearing loss, 
additional development of the evidence is required.  Although 
the veteran was provided with VA examinations as to these 
issues, unfortunately, the examinations are inadequate.  
First, there is medical evidence of current acquired 
psychiatric disorders, and service medical records show 
psychiatric treatment in service, but no diagnosis of a 
chronic acquired psychiatric disability.  However, the VA 
psychiatric examination in October 2003 contained 
inconsistent statements, which the Board does not have the 
medical expertise to reconcile.  Specifically, the examiner 
concluded that "regarding the question of whether his 
anxiety and depression symptoms are as least as likely as not 
related to his symptoms and treatment in the Army, the answer 
is in the negative."  However, the examiner also concluded 
that "it is at least as not likely as likely that his 
current symptoms are related to his Army experiences."  It 
is not clear whether those comments were limited to alcohol 
abuse, for which primary service connection may not be 
granted, or to his psychiatric condition as a whole.  In view 
of the passage of time since that examination, as well as the 
subsequent medical evidence of the continuing presence of a 
acquired psychiatric disorders, an additional examination 
should be performed, rather than simply a clarifying 
addendum.  

As to bilateral hearing loss, the VA examination in February 
2004 showed bilateral hearing loss based on speech reception 
thresholds of 92 percent in the right ear and 90 percent in 
the left ear.  See 38 C.F.R. § 3.385 (2007).  The separation 
examination in September 1979 contained blatantly 
inconsistent statements as to the presence of hearing loss at 
that time, with "hearing loss" noted in one section, but in 
the immediately following section, "No Hearing loss" was 
reported.  The actual audiometric findings included findings 
above 20 decibels in each ear, indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The VA examination in February 2004 did not attempt to 
reconcile the inconsistent statements, merely noting that the 
service medical records showed normal hearing on discharge 
with some "slight fluctuation" that "could be" attributed 
to test differences, and with no complaints of hearing loss.  
Actually, the veteran did complain of hearing loss on the 
Report of Medical History, and the fact that a result "could 
be" a test anomaly is certainly insufficient to address the 
question of service connection in light of the equipoise 
standard of proof.  

In view of the these factors, the veteran must be afforded 
appropriate examinations, to include review of the claims 
file by the examiners.  See Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the remaining issues, claims for increased 
ratings for bilateral plantar fasciitis and left 
patellofemoral syndrome, as well as service connection for 
tinnitus and arthritis of both feet and the left knee were 
denied in an October 2004 rating decision.  Later in October 
2004, a notice of disagreement (NOD)was received, in which 
the veteran expressed disagreement with the entire decision 
he received.  He did not identify the specific rating 
decision.  Thereafter, by letter dated in January 2005, the 
RO informed the veteran that his NOD to the October 2004 
decision had been received, and that he had option of 
resolving his disagreement by a Decision Review Officer (DRO) 
review.  The veteran did not respond to this inquiry.  
Nevertheless, the RO has not issued a statement of the case 
(SOC) on the above issues, and no appeal has been perfected.  
The Court has held that where an NOD has been filed with 
regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
his representative a statement of the case 
specifically with regard to the issues of 
entitlement to increased ratings for 
bilateral plantar fasciitis and left 
patellofemoral syndrome and service 
connection for tinnitus and arthritis of 
both feet and the left knee.  The veteran 
should be informed of his appeal rights 
and of the actions necessary to perfect an 
appeal on this issue

2.  Schedule the veteran for a VA 
psychiatric examination to determine (a) 
the current diagnosis(es) of any 
psychiatric disorders currently present; 
and (b) whether any diagnosed psychiatric 
disorder (other than drug or alcohol 
dependence or abuse) is related to 
psychiatric symptoms shown in service.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  It is essential that the 
opinion include the complete rationale for 
all opinions expressed.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate, 
particularly in the ultimate conclusion:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran has a current hearing 
loss disability which is related to 
service.  The entire claims folder and a 
copy of this REMAND should be made 
available to the examiner prior to the 
examination.  If the veteran has a current 
hearing loss disability, as defined in 
38 C.F.R. § 3.385, the examiner should 
determine whether the current hearing loss 
is related to the abnormal findings noted 
on the separation examination in September 
1979.  In view of the inconsistencies on 
that examination, as well as the 
conclusion on the November 2003 VA 
examination, that the test was invalid due 
to nonorganic loss components, it is 
essential that a detailed explanation and 
complete rationale as to all findings and 
conclusions be provided.  

It would be helpful if the physician would 
use the following language in his or her 
ultimate conclusions as to service onset 
in the opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If either claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


